            Case 2:21-cv-00209-MJH Document 37 Filed 05/12/21 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA



 JOSHUA JAMES,

                 Plaintiff,
                                                     CIVIL ACTION NO. 2:21-cv-00209-MJH
        v.

 ALDI, INC.; DOLLAR GENERAL;
 EBAY; and KEVIN ACCESSORIES
 ONLINE;

                 Defendants.



          DEFENDANTS DOLLAR GENERAL, INC.’S AND ALDI INC.’S
   JOINT MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED COMPLAINT

       Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendants Dollar General, Inc.

(incorrectly named Dollar General) (hereinafter “Dollar General”) and ALDI Inc. (hereinafter

“ALDI”) (collectively, “Defendants”), through their undersigned counsel, respectfully move this

Court for an order dismissing the Second Amended Complaint (“Motion”) filed by Plaintiff Joshua

James (“Plaintiff”) with prejudice. In support of their Motion, Defendants incorporate by reference

the accompanying Memorandum of Law, and further state as follows:

       1.       Plaintiff initially filed this putative class action in the Court of Common Pleas of

Allegheny County, Pennsylvania on or about November 12, 2020. On February 11, 2021,

Defendant Dollar General timely removed this action to this Court.

       2.       On March 25, 2021, Plaintiff filed a motion for leave to amend his complaint in

order to include the dates on which Plaintiff purchased the face masks from the three named

Defendants. Plaintiff’s motion for leave to amend was granted by this Court.



                                                 1
            Case 2:21-cv-00209-MJH Document 37 Filed 05/12/21 Page 2 of 6




       3.       On March 31, 2021, Plaintiff filed his First Amended Complaint (“FAC”) to

include the dates of purchase, dates that were conspicuously missing from the initial Complaint.

During the parties’ meet-and-confer regarding Defendants’ Motion to Dismiss the First Amended

Complaint, the undersigned counsel advised Plaintiff’s counsel that the date of purchase from

Dollar General occurred after Plaintiff filed his initial complaint.

       4.       On April 15, 2021, Plaintiff filed a Motion to File a SAC asserting that the purchase

date for Dollar General alleged in the FAC was a typographical error. Plaintiff’s Motion was

granted by this Court on April 26, 2021, and Plaintiff filed the operative SAC on April 27, 2021

which amended Plaintiff’s Dollar General purchase date and removed Defendants eBay and Kevin

Accessories Online.

       5.       In the SAC, Plaintiff alleges that Defendants improperly collected sales tax on a

“protective face mask” purchase he made from each Defendant during the COVID-19 pandemic.

Specifically, Plaintiff alleges he purchased a protective face mask from ALDI on October 21, 2020,

nine days before the Department of Revenue first indicated that face masks were non-taxable.

Plaintiff also alleges he purchased a protective face mask from Dollar General on November 12,

2020, which was the very same day he filed his initial Complaint in this case.

       6.       The SAC asserts claims against Defendants for a violation of the Pennsylvania

Unfair Trade Practices and Consumer Protection Law (“UTPCPL”), Pennsylvania’s Fair Credit

Extension Uniformity Act (“PFCEUA”), unjust enrichment, and “misappropriate/conversion.”

       7.       Plaintiff’s UTPCPL claims are subject to dismissal with prejudice for several

reasons.

                   a. First, tax collection is not “trade or commerce” under the UTPCPL, and

                       therefore is outside the scope of the UTPCPL.



                                                  2
            Case 2:21-cv-00209-MJH Document 37 Filed 05/12/21 Page 3 of 6




                   b. Second, Plaintiff has not alleged any facts to support his allegations that

                       Defendants engaged in fraudulent, deceptive, or unfair conduct or

                       representations. In addition, by Plaintiff’s own allegations in the SAC,

                       ALDI’s collection of sales tax on the protective face mask purchase on

                       October 21, 2020 – before the Department of Revenue posted its “answer”

                       stating that protective face masks were exempt from sales tax – was lawful.

                   c. Third, Plaintiff has not alleged that he justifiably relied on any alleged

                       statement or conduct by Defendants. Specifically, as to Dollar General,

                       Plaintiff could not have “justifiably relied” on Dollar General’s “fraudulent

                       and deceptive conduct” during his November 12, 2020 purchase, the very

                       same day he filed his 96-paragraph initial complaint alleging face masks

                       were nontaxable and asserting UTPCPL claims against Dollar General.

                   d. Lastly, Plaintiff has not suffered an ascertainable loss, let alone any loss,

                       caused by justifiable reliance on any alleged representations by Defendants,

                       when he could easily seek a refund of the tax from the Department of

                       Revenue.

       8.       Plaintiff’s PFCEUA claim can only be brought under the UTPCPL, and therefore

this claim fails for the same reasons as his UTPCPL claim. Plaintiff’s PFCEUA claim also fails

because Defendants’ collection of the sales tax does not constitute a “debt” as defined by the

PFCEUA.

       9.       Plaintiff’s unjust enrichment claim also fails as a matter of law because Defendants

are licensed to collect sales tax on behalf of the Pennsylvania Department of Revenue, and receive

no benefit from the collection of sales tax.



                                                 3
         Case 2:21-cv-00209-MJH Document 37 Filed 05/12/21 Page 4 of 6




       10.     Plaintiff’s “misappropriation/conversion” claim fails because he cannot state a

claim for misappropriation or conversion where Plaintiff voluntarily paid the funds and the

Defendants did not retain the funds for their own use.

       11.     Lastly, Plaintiff’s claim for punitive damages should be dismissed as he fails to

offer any supporting facts to support such an award.

       WHEREFORE, for all of the foregoing reasons, and for the reasons set forth in the

accompanying Memorandum of Law, Defendants respectfully request that their Motion to Dismiss

be granted and Plaintiff’s Second Amended Complaint be dismissed with prejudice.



 Dated: May 12, 2021                           Respectfully submitted,

 /s/ Courtney S. Schorr                        /s/ Craig D. Mills
 Gerald J. Stubenhofer, Jr. (PA 72921)         Craig D. Mills (PA 81331)
 Courtney S. Schorr (PA 317370)                Samantha L. Southall (PA 80709 )
 McGuireWoods LLP                              (admitted pro hac vice)
 260 Forbes Avenue, Suite 1800                 Two Liberty Place
 Pittsburgh, Pennsylvania 15222-3142           50 S. 16th Street, Suite 3200
 Telephone: 412-667-6000                       Philadelphia, PA 19102
 gstubenhofer@mcguirewoods.com                 Telephone: 215-665-8700
 cschorr@mcguirewoods.com                      craig.mills@bipc.com
                                               samantha.southall@bipc.com

 Bethany G. Lukitsch                           Bridget J. Daley (PA 316117)
 (admitted pro hac vice)                       Buchanan Ingersoll & Rooney
 355 S. Grand Ave.                             One Oxford Centre
 Suite 4200                                    301Grant Street, 20th Floor
 Los Angeles, CA 90071                         Pittsburgh, PA 15219
 Telephone 213.457.9875                        Telephone: 412-562-1041
 blukitsch@mcguirewoods.com                    bridget.daley@bipc.com

 Counsel for Defendant Dollar General, Inc. Counsel for Defendant Aldi, Inc.




                                                4
         Case 2:21-cv-00209-MJH Document 37 Filed 05/12/21 Page 5 of 6




                              CERTIFICATE OF CONFERRAL

       Pursuant to Section 1(g) of this Court’s Standing Order and Procedures on Civil Motion

Practice, I hereby certify that on May 12, 2021 counsel for Defendant Dollar General and ALDI

made good faith efforts to confer with counsel for Plaintiff to determine whether issues raised in

Defendants’ Motion to Dismiss the Second Amended Complaint could be resolved to avoid the

filing of this Motion, but a resolution could not be reached.



                                              /s/ Courtney S. Schorr
                                              Courtney S. Schorr
                                              MCGUIREWOODS LLP
                                              Counsel for Dollar General, Inc.




                                                 5
         Case 2:21-cv-00209-MJH Document 37 Filed 05/12/21 Page 6 of 6




                               CERTIFICATE OF SERVICE

       I hereby certify that on May 12, 2021, a true and correct copy of the foregoing document

was filed using the CM/ECF system, which will send notification of such filing to all current

counsel of record.

                                           /s/ Courtney S. Schorr
                                           Courtney S. Schorr
                                           MCGUIREWOODS LLP
                                           Counsel for Dollar General, Inc.




                                              6
